Title: From Benjamin Franklin to Nathaniel Seidel, 2 June 1775
From: Franklin, Benjamin
To: Seidel, Nathaniel


Reverend and dear Sir, Nathanael Seidel.
Philada June 2. 1775
I am much oblig’d by your kind Congratulations on my Return; and I rejoice to hear that the Brethren are well and prosper. I am persuaded that the Congress will give no Encouragement to any to molest your People on Account of their Religious Principles; and tho’ much is not in my Power, I shall on every Occasion exert my self to discountenance and prevent such infamous Practices. Permit me however to give a little Hint in point of Prudence. I remember that you put yourselves into a good Posture of Defence at the Beginning of the last War when I was at Bethlehem; and I then understood from my much respected Friend Bp. Spangenberg, that there were among the Brethren many who did not hold it unlawful to arm in a defensive War. If there still [are] any such among your young Men, perhaps it would not be amiss to permit them to learn the military Discipline among their Neighbours, as this might conciliate those who at present express some Resentment, and having Arms in Readiness for all who may be able and willing to use them, will be a general Means of Protection against Enemies of all kinds. But a Declaration of your Society, that tho’ they cannot in conscience compell their young Men to learn the Use of Arms, yet they do not restrain such as are so disposed, will operate in the Minds of People very greatly in your Favour. Excuse my Presumption in offering Advice, which indeed may be of little Value, but proceeds from a Heart fill’d with Affection and Respect for a Society I have long highly esteem’d, and among whom I have many valuable Friends. I am with great Regard and Veneration, Revd. Sir, Your most obedient humble Servant
B Franklin
Written in great Haste.
